Citation Nr: 0916566	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from February 1969 
to October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied service connection for 
hypertension.  

This matter was initially before the Board in September 2007, 
at which time it remanded the current issue on appeal for 
further evidentiary development.  The case has returned to 
the Board and is again ready for appellate action.

In an April 2004 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hypertension.  However, the 
Board finds no prior final decision on the matter.  As 
indicated above, the RO denied the Veteran's original claim 
for service connection for hypertension in May 2002.  The 
Veteran subsequently submitted a timely notice of 
disagreement (NOD) in September 2002.  The RO issued a 
statement of the case (SOC) in June 2004 that clearly 
reflects that the September 2002 NOD placed the issue in an 
appeal status.  In June 2004, the Veteran submitted a timely 
substantive appeal.  Thus, the May 2002 rating decision did 
not become final with respect to the denial of service 
connection for hypertension.  
  
Further, based on a statement submitted by the Veteran dated 
in November 2008, it appears he may be raising additional 
claims, including a claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD) and 
entitlement to service connection for hypertension as 
secondary to PTSD, though this is unclear.  The Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The RO 
has not fully adjudicated any other issue and the Board may 
not unilaterally take jurisdiction of any additional claims.  
The RO should request the Veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension.

2.  There is no evidence of hypertension during service, 
within one year after service, or for many years thereafter.

3.  There is probative evidence suggesting that the Veteran's 
current hypertension did not develop secondary to his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service, and 
is not proximately due to, the result of, or chronically 
aggravated by, any service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in January 2002, 
September 2003, May 2005, and February 2008.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in a VCAA letter dated in February 2008, the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decisions on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided in February 2008, after issuance of the initial AOJ 
decision in May 2002.  However, both the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that an SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after providing VCAA notice in January 2002, 
September 2003, May 2005, and February 2008, followed by 
subsequent VCAA and Dingess notice in February 2008, the RO 
readjudicated the claim in an SSOC dated in August 2008.  
Thus, the timing defect in the notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Private treatment 
records also have been associated with the claims file.  
Further, the Veteran and his representative have submitted 
statements in support of his claim.  The Veteran also was 
provided with two VA examinations in connection with his 
claim.  Finally, in an October 2008 SSOC notice response, the 
Veteran indicated that he has no other information or 
evidence to submit.  Therefore, there is no indication that 
any additional evidence remains outstanding, and the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its September 2007 remand.  Specifically, 
the September 2007 Board remand instructed the RO to issue a 
corrective VCAA notice that complied with the notice 
requirements under Dingess, supra, and to provide the Veteran 
with a VA examination to determine the etiology of his 
hypertension, including whether it is related to his military 
service or is secondary to his service-connected diabetes 
mellitus.  The Board finds that the RO has complied with 
these instructions and that the July 2008 VA examination 
report substantially complies with the Board's September 2007 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

A disability also can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his hypertension is 
the result of his service-connected diabetes mellitus.  See 
the Veteran's claim dated in January 2002.  

The Board first notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the Veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

The Board also notes that the RO also considered direct 
service connection for this alleged condition.  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal. 

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the Veteran was diagnosed with 
essential hypertension during a recent VA examination.  See 
VA examination report dated in July 2008.  Past treatment 
records and a VA examination in April 2002 also revealed a 
diagnosis of hypertension.  Thus, the evidence of record 
confirms that the Veteran currently has this disability.

With regard to secondary service connection, a recent VA 
examination failed to establish the necessary link between 
the Veteran's current hypertension and his service-connected 
diabetes mellitus.  Velez, 11 Vet. App. at 158; see also 
Wallin v. West, 11 Vet. App. 509, 512 (1998), and McQueen v. 
West, 13 Vet. App. 237 (1999).  More specifically, a July 
2008 VA examiner concluded, after a review of the Veteran's 
medical records and a search of medical literature, that it 
is less likely as not that the Veteran's hypertension has 
been aggravated by his diabetes mellitus.  The VA examiner 
reasoned that in the circumstance of normal kidney 
functioning, diabetes does not cause or aggravate 
hypertension, and noted that the Veteran's kidney functioning 
was normal at the time of the examination.  She also 
indicated that there is no objective evidence for 
aggravation.  See VA examination report dated in July 2008.  

Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current 
hypertension and his service-connection diabetes mellitus.  
See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.          
  
Thus, the Board finds that service connection on a secondary 
basis for the Veteran's hypertension is not warranted.

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
hypertension or problems with high blood pressure in service.  
38 C.F.R. § 3.303.  Although the Veteran's separation 
examination noted a blood pressure reading of 140/82, it also 
contained no notation of any abnormality with his 
cardiovascular system or problems with hypertension.  Thus, 
the Veteran's STRs, as a whole, provide clear negative 
evidence against the service connection claim on a direct 
basis.

Post-service, treatment records show no indication of high 
blood pressure until 1998, approximately 28 years after 
discharge from service.  The Federal Circuit Court has held 
that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
and/or diagnosis after service is a factor for consideration 
in deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, despite the 
Veteran's assertions of symptoms of, and treatment for, 
hypertension since service, medical records indicate no 
treatment for the disorder until the late 1990s.  Thus, 
although he is competent to report symptoms since service, 
the Veteran's lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
problems with high blood pressure until decades after 
discharge from service.  See generally Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007).  See also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006) (finding that the Board may weigh 
the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
Therefore, the presumption of in-service incurrence for 
hypertension is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  Additionally, 
service connection may not be established based on chronicity 
in service or post-service continuity of symptomatology for 
hypertension.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current hypertension and 
his active military service, the findings of the July 2008 VA 
examiner provide strong evidence against the claim.  In this 
regard, the VA examiner indicated that it is less likely as 
not that the Veteran's hypertension was caused by or a result 
of, or occurred, during active service.  The VA examiner 
reasoned that, although the Veteran's blood pressure at 
separation from service was 140/82, hypertension should not 
be diagnosed on the basis of a single elevated reading as 
blood pressure usually fluctuates widely throughout a 24-hour 
period, and one single reading is insufficient to make a 
diagnosis.  Further, the VA examiner emphasized that no 
evidence of other elevated blood pressure readings was found 
in the Veteran's STRs, the Veteran's post-service medical 
records revealed no treatment for hypertension until 1998, 
and there was no record of a diagnosis of hypertension until 
2002.  See VA examination report dated in July 2008.  Thus, 
as there is no contrary evidence of record, the Board finds 
that this examination report to be of great probative weight.  

Further, no medical evidence supports the assertion that the 
Veteran's hypertension is linked to his service.  See Boyer, 
210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, no 
post-service medical records obtained by VA or submitted by 
the Veteran link his hypertension to service; these medical 
reports simply do not in any way associate his hypertension 
with his military service.  Thus, as a whole, post-service 
medical records provide negative evidence against the 
Veteran's hypertension claim as they reveal hypertension that 
began decades after service with no connection to service.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms associated with his 
hypertension over time, he is not competent to render an 
opinion as to the medical etiology of his current 
hypertension, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


